I
~~Si     . ss ~sic   zs;::::;:       si~.s=ss.,.,.......,~ss~: ~~.
                                 4£4iC                               .. 'i":"""ss"."':~.ss .i. _i::::s:.'"""'"                ~~.___.s.........~.s:'s.. :s:s .:.   s............ss   .~;i::::.   .::...ss.. .:...o.~s=s~::.tssssss .. ::.:: .....................~.~.



!
!                                ~
                                                                                                                                                                              :Q4s...."\f:SPO,s'
                                                                                                                 OFFICIAL BUSINESS
                                                                                                                                                                            ~ ~~~:                                  :v;::;:d?.,;,:



                                                                                                                                                    IJ
                                                                                                                                   ~~
                                                                                                                                                                                                                                        PH

                                                                                                                 STATE OF TEXAS                                             z
                                                                                                                                                                            ::,:)
                                                                                                                                                                                                 i~~~
                                                                                                                                                                                                 ~ PHN[V BOWES

                                                                                                                 PENALTY FOR       t5d                                      02 1M                                   $ 00.406
       P.O. BOX 12308, CAPITOL STATION
                                                                                                                 PRIVATE USE(      ~~                                       0004279596    FEB 26 2015
                                                                                                                                           a..u..                           MAILED FROM ZIPCODE 78701
           AUSTIN, TEXAS 78711




                                                                                             KENNETH\
                                                                                             22715 IMP~fiJ)\L VALLEY
                                                                                             HOUSTON,\TX                                                                                                            'JTF                      ij
                                                                                                                     \
                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                   >
                                                                                                                                                                                                                                                   j

                                                                                                                                                                                                                                                   l   i~


                                                                S'=:t      A;%1n_~:~ 3 .ifgs'073
                                                                                                                             ll'l'illljll 'lllli~ni I''Hofli.'olour; U'td h1111"1 111111 11lil                                                i.   ~]"